                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI


CHRIS WILLIAMS,

                       Petitioner,                :   Case No. 1:20-cv-99

       - vs -                                         District Judge Douglas R. Cole
                                                      Magistrate Judge Michael R. Merz

WARDEN, Chillicothe
 Correctional Institution,

                                                  :
                       Respondent.


     DECISION AND ORDER DENYING MOTION FOR DEFINITE
                       STATEMENT


       This habeas corpus case, brought pro se by Petitioner Chris Williams, is before the Court

on what Petitioner labels as a Motion for Definite Statement (ECF No. 29).

       Petitioner purports to direct this Motion to District Judge Cole without the intervention of

the Magistrate Judge. However, this case is referred to the Magistrate Judge by Judge Cole

pursuant to General Order. The statutes which authorize references to Magistrate Judges (28

U.S.C. § 636, et seq.) do not permit litigants to bypass Magistrate Judges in referred cases.

Ultimately federal court litigants are entitled to a judgment by a judge appointed by the President

for life under Article III of the Constitution, but so long as a District Judge has the final say in a

case, he or she is at liberty to refer pre-judgment matters to a Magistrate Judge for either decision

or report and recommendations. Therefore the instant Motion will be decided by the Magistrate

Judge in the first instance, with Petitioner free to appeal/object to Judge Cole.


                                                  1
       Petitioner labels his filing a “motion for definite statement.” Fed.R.Civ.P. 12(e) provides

that such a motion may be made with respect to a “pleading to which a responsive pleading is

allowed but which is so vague or ambiguous that the party cannot reasonably prepare a response.”

Petitioner’s motion does not fit that rule in any way. The pleadings in a habeas corpus case are

the petition, the answer or return, and the reply or traverse. Petitioner has long since filed his

Reply (ECF No. 16) and there is no pending pleading to which a further responsive pleading is

allowed.

       Instead of being a true motion for definite statement, the Motion seeks to present further

argument as to why the Magistrate Judge’s Report and Recommendations (ECF No. 19) and

Supplemental Report and Recommendations (ECF No. 27) are in error. Petitioner has already

availed himself of his opportunities to object to those filings (Objections, ECF Nos. 20 and 28).

Petitioner has not sought and the Court has not granted leave to supplement those objections.

       The case remains pending for decision by Judge Cole on the pending Reports. Petitioner’s

Motion for Definite Statement is DENIED.



May 11, 2021.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge




                                                2
